Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 6 November 1807
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Edgehill November 6th 1807
                        
                        I hope my dear grandpapa, will excuse my long silence; when he knows the reason of it which was that I had no
                            paper, but now that papa has come from Richmond, and brought some with him, I will gladly answer your letter. The song,
                            which you sent me, I have always admired as a very beautifull, and pathetic piece and am very glad that you sent it as it
                            has always been one of my favorites. Mama, and all the children, are well. James has grown a great deal, and begins to
                            talk, he is a sweet child; Mama and Sister Ann send their love to you, give mine to Mrs. S. H. S. adieu my dear Grandpapa,
                            believe me to be your very affectionate Grand Daughter.
                        
                            E. W. Randolph
                        
                    